                                                                                               a./
                                                                       FHTED
                            UNITED STATES DISTRICT COURT                  ilfiit il7 ?020J H
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
                                                                       THOMASG. BRITTOI'T
                                                                    CIERK. U.S DISTRICTCOURT
UNITED STATES OF        AMERICA.         )
Plaintiff.                               )   Case   #   19-CR-916
V.                                       )   uor,:   Tharp
OTHO LEE          HARRIS.                {@
                                         )
Defendant.

                     MOTION FOR APPOINTMENT OF COUNSEL


Now   Comes, Otho Lee Harris,         pro s€.r and respeftfully       moves

this Court for Appointment of Counsel to this instant case.
Deft. asserts that Counsel PauI Paprocki, have been ineffective
and Defts. make the following assertions;

I. On the date of December 61 2019, under titled 18 U.S. Code                   se

sec. 844 (i), Deft. was charged with an Arson.

2. On or about the last week of August 2020, Defendant received
a call from Counsel Paul Paprocki,
Counsel PauI Paprocki, informed the Defendant of the following:

a. he/Paprocki is a private attorney,
b. he/paprocki have been paid by the government to represent ne/
   Defendant.
c. Counsel Paul Paprocki, advised Defendant. that he will              investi-
     gate certain issues in his case.
d. Defendant maintain that since his initial caII from Paul
   Paprocki, he/Deft. have not heard form Counsel PauI Paprocki,
e. Defendant have made numerious of attempts by way of mail,
   email, and phone to contact Counsel Paul Paprocki, bL! to no
     avai I   .
     Counsidering the state of our naLion, Deft. is unaware of
     counsel health to properly defend him in this matter.
3.   Defendant asserts under t.he 6th and 14th Amendment to the
     United States Constitution, he is entitled to the repre-
     sentat.ion of effective assistance of counsel.


Idherefore, Defendant request this Honorable Court appoint counsel
to represent him.

                Respectfully SubmitLed   :




                                   Reg. #    547 69-42/+
                                            tan Corr ' 1 Ctr.
                                   M€Lropol-i
                                   7L W. Van Buren St.
                                   Chicago, IL 60605

                                   Dare,     //',3C-fuO
               ADDITIONAL FACTS IN SUPPORT OE MOTION
                   FOR APPOINTMENT OF COUNSEL



L.   0n the date of LL-L9-20, Eight (8) days after Defts.
     court date, Counsel Paul Paprocki,   e0HUAcf60    Defts. via
                    to be in good health.
     pfrbne:,and sound
2.   Counsel P. PaproiKi, was paid and assigned this instant
      case approximately three (3) months ago.
3.    Counsel P. Paprocki, have not done any of the investi-
      gation warranted in this case, inwhich him and Defts.
      discussed back in Aggust.
4,   Counsel P. Paprocki, have forgot about the defense him and
     Defts. discuss.
     And suggested to Defts. wife that the evidence is clear
     against the Defts. he should plea bargain and get less
     time then a trial.
5.   Defendant asserts that such negleetful act of duty by
     Attry P. Paprocki, is an obvious blatant act of ineffective
     as s i-s tant of counsel .


WHEREFORE:   Defendant request this Court recoup the money P.
Paprocki have received and direct it towarde, Defendarits defense.


                         RESPECTFULLY SUBMITTED



                                    Mf. Otho Lee HaLris
                                    Reg. #54769-424
                                    Metropolitan Corrtl. Ctr.
                                    7L W. Van Buren st.
                                    Chicago, IL 60605
MOTION TO COMPEL DISCOVERY AND/OR SUBPOENA:



1.   Video Surveillance and/or discs for the date of 9/LO/L9,
     from 5:00 am. til   3:00   pm.

     Located at 79OL S. Cottage Grove Ave. Happy Liquor & Food
     Store video depicting the fire, qnd Lhe collecting of evidence
     by (sa/cP'rc) elfgn Michelin.
2.   Body Camera worn by (SA/CffC) nllen Michelin, and dask camera
     deptcting the collecLing of evidence.
3.   Mr. Abbas Hamdan, boost Mobile Store owner at 809 E. 79th   SL.

     indicated that a customer threaten to burn his store down   and

     he have Lhe incidant on video.
     I'd like a copy of thaL tape.
4. 0n the date of 9/30/L9, video surveillance of the DNA swab,
     and the taking of my clothing by the AFT at area #4 Police
     Station and the inlerrogation.
   I'd need that video
5. Retest the DNA 6n the bleach jug, bleach cap and glove by
     an independant scientist.

     To determine its origin saliva/sweaL or blood that belong to
     Defendant..
$
\
        oF*',*D
N       ",Mtr
    \




                  $&B
                  T&?

                  w
                  If,$
